DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 16 March 2021, are accepted and appreciated by the examiner.  Applicant has presented claims 1-13 and 15-19 in their previous form and has introduced new claims 20 and 21.    In response, all previous rejections to the claims are maintained, and new grounds for rejections are only added for claims 20 and 21, as necessitated by amendment.  

Response to Arguments
Applicant's arguments filed 16 March 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that “coldness” is definite because coldness can be measured in BTU just like heat, the Examiner respectfully disagrees.  The Applicant’s argument is on the basis that air conditioners “provide coldness as measured in BTU.”  Applicant has provided no evidence for this assertion and, while HVAC units certainly have an attributed BTU rating, it is not standard or consistent with accepted physics to state that BTUs are a measure of “coldness.”  Rather, the BTU rating is a measure of how much heat the HVAC system removes from the system.  The 
Regarding the Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101, the Examiner respectfully disagrees.  Applicant first argues that Example 26 is relevant to the claimed invention because they both include “physical structures” that “do not seek to tie up the abstract idea.”  However, the Applicant has ignored the fact that the Examiner’s arguments regarding the use of Example 26 were not solely directed to the different field of use, but also the vast difference in the generality of the physical structures relied upon in favor of patent eligibility.  The use of a “particular machine” does not simply mean that simply reciting any machine whatsoever at any level of generality is sufficient to confer eligibility.  If it were the two step analysis could conclude at step 1, but as previously noted by the Examiner, mere tangibility does not confer eligibility (MPEP 2106.05(b)).  The recited components do not denote a “particular machine” because the machine recited can cover a broad array of different sensing technologies and decentralized peer-to-peer communication is a whole field of endeavor, rather than indicating a particular machine. 

Applicant further argues that all of the physical elements reference should be considered under Step 2A Prong Two.  The implication appears to be that these elements were not considered in the rejection.  This argument does not stand up to scrutiny, because each of the additional elements were addressed in writing at both Step 2A Prong Two and Step 2B. Applicant alleges that the “particular machine” is integral to achieve the claimed method, but the argument is not persuasive because the Examiner is not convinced that the generic structure recited even qualifies as a “particular machine” rather than a mere indicator of field of use.  Furthermore, the Applicant alleges that the abstract idea has been integrated into a particular application, but has not articulated what that application is.
The Applicant’s argument of the alleged illogic of the rejection of claim 1 without rejecting claim 19 is not persuasive, and introduction of claim 20 does nothing to further the Applicant’s position.  Since the Alice Corp. decision, Office policy has held that rejection of dependent claims under 35 U.S.C. 101, where the independent claims are eligible, may be appropriate if the dependent claims recite an abstract idea and the independent claims do not (see MPEP 2106.07).  Incidentally, Examiner notes that the 
Regarding the Applicant’s argument that Orsini does not qualify as a prior art reference, the Examiner respectfully disagrees.  Applicant argues that the provisional date for Orsini cannot be relied upon, because the provisional allegedly does not provide support for the claims of the published patent application.  In the first place, the Examiner notes that the cited rule for pre-AIA  35 U.S.C. 102(e) does not apply to AIA  35 U.S.C. 102(a)(2).  Under AIA , patents and pre-grant patent publications are available as prior art as of their “effectively filed” date.  The MPEP guidance on the “effectively filed” date for prior art states “the question of whether a patent or published application is actually entitled to priority or benefit with respect to any of its claims is not at issue in determining the date the patent or published application was ‘effectively filed’ for prior art purposes” (MPEP 2154.01).    Thus, the only issue of relevance in determining whether the provisional date is applicable is whether the provisional provides support for the subject matter the patent or pre-grant publication is relied upon to reject.
Nevertheless the issue of whether the criterion applies to 35 U.S.C 102(a)(2) is moot. Even the guidance for 35 U.S.C. 102(e) requires only that support for “at least one claim” of the printed publication be found in the provisional (MPEP 2163.03 III.), and the Examiner submits that such support is clearly present.  Applicant appears to suggest that because Fig. 6 and its associated description in the published patent application, which are not in the provisional, support the claims, the provisional must not support the claims. 

Applicant further alleges specifically that “generating fulfillment information based on the received settlement information” is not supported by the provisional.  Examiner respectfully disagrees.  Step c. of paragraph [037] requires to determine “whether and how a transaction shall be executed based on the settlement criteria.”  Step d. states that “fulfillment info dictates whether and how services and products are to be enables or delivered and how token values shall be exchanged.”  Although, the phrasing is different the details covered by the fulfillment info are most certainly details of whether and how a transaction shall be executed, which is explicitly based on settlement information.  Moreover, the Applicant’s position is not logically tenable, because it would not be possible for fulfillment info that dictates such critical info as whether and how services and products are to be enabled and delivered to not even be based on the settlement criteria and still honor the contract made based on those settlement criteria.

Regarding the Applicant’s argument that the claims are nonobvious over the combination of Orsini and Wright, the Examiner respectfully disagrees.  Applicant argues that the measured quantity parameter is not provided to the decentralized register, because Orsini only teaches that a token value is provided.  However, in reference to the token value, Orsini teaches “[t]his value contains the quantity of energy generated” (Orsini, [0022]; Provisional, [012]).  Therefore, the Applicant’s argument is not persuasive. 

Indeed, the Applicant’s own arguments emphasize why a person of ordinary skill would not consider servers of Orsini to be critical and would readily conceive of modifications of Orsini involving no servers.  The Applicant concludes from the filing date of Orsini and the discussion of blockchain that Orsini would have been “well-acquainted with completely decentralized systems.”  Implicitly, this argument is based on the assumption that a person of ordinary skill familiar with blockchain would be “well-acquainted with completely decentralized systems.”  Thus, a person of ordinary skill in the art starting from Orsini would also be “well-acquainted with completely decentralized systems” and would naturally consider such a system based on Orsini’s disclosure of blockchain.  Orsini’s ancillary discussion of servers as an exemplary type of component that may figure in the system would not provide sufficient cause to dissuade a person of ordinary skill from attempting implementation of such a completely decentralized system 
Additionally, although a 103 rejection was made on the basis of the limitation in question, it is likely that the argument, even if it were found to be persuasive, would only be of patentable significance to claim 18, the only method claim in the application.  This is because “the meter does not communicate with a central server” is not clearly limiting for an apparatus claim.  The limitation can be interpreted in one of two ways.  Either “does not communicate” is directed to an intended use of the meter, in which case it is essentially non-limiting, because it is certainly possible for the meter to not communicate with a server, or the limitation could be interpreted to mean “cannot communicate” which might obviate the art rejection, but does not appear to be supported by the Applicant’s disclosure.  

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 18, and 19 recite “wherein the supply medium is … coldness.”  It is unclear what it means to supply “coldness” through a supply channel and what “quantity parameter” would be used to measure such a supply.  The specification indicates that “coldness” may refer to “cold air” ([0014]).  However, this is presented as only an example of “coldness,” so it is unclear what the full scope would be.  Examiner posits that the term may refer to any kind of cold fluid that can be distributed, air being one example of such fluid.  It is further unclear what measured “quantity parameter” would be associated with such medium.  Given that the supply medium is designated as “coldness,” it is reasonable to ask whether temperature plays some role in the metering, but it would also be reasonable to assume that simply a quantity of air/fluid flowing is measured.  Unlike heat, which is actually a measurable physical quantity with units of energy, such as therms or BTU, there is no physical quantity referred to as “coldness.”  Therefore, the measured “quantity parameter” that would be associated with such supply medium is indefinite.
Claims 2-13 and 15-17, 20, and 21 each depend on one of claims 1 and 19 and are indefinite for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
An intelligent supply system meter for a supply system, comprising: - at least one measuring module configured to measure at least one quantity parameter of a supply medium flowing through a supply channel, wherein the meter is connected to the supply channel in order to measure the at least one quantity parameter of the supply medium, -wherein the supply medium is electrical current or electrical power, water, gaseous media, heat, or coldness; - wherein the meter comprises at least one peer-to-peer module configured to communicate with a decentralized register of a peer-to-peer network, wherein the decentralized register is readable by every participant of the peer-to-peer network, and wherein the meter does not communicate with a central server, - wherein the measuring module is configured to provide the measured quantity parameter of the supply medium to the peer-to-peer module via a communication connection arranged between the measuring module and the peer-to-peer module, - wherein the peer-to-peer module is configured to provide at least the measured quantity generate at least one request message and/or at least one acceptance message based on a supply medium plan created for said entity associated with the peer-to-peer module to cause the generation of a supply medium transaction agreement.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims is considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); 
Requesting and accepting a supply medium plan to cause a supply medium transaction agreement falls into the category of abstract methods of organizing human activity because it constitutes a commercial and/or legal interaction, such as a contractual agreement or sales activities and may also be considered a mental process because a person can mentally determine whether a request is agreeable.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: an intelligent supply system meter for a supply system, comprising: - at least one measuring module configured to measure at least one quantity parameter of a supply medium flowing through a supply channel, wherein the meter is connected to the supply channel in order to measure the at least one quantity parameter of the supply medium, -wherein the supply medium is electrical current or electrical power, water, gaseous media, heat, or coldness; - wherein the meter comprises at least one peer-to-peer module configured to communicate with a decentralized register of a peer-to-peer network, wherein the decentralized register is readable by every participant of the peer-to-peer network, and wherein the meter does not communicate with a central server, - wherein the measuring module is configured to provide the measured quantity parameter of the supply medium to the peer-to-peer module via a communication connection arranged between the measuring module and the peer-to-peer module, - wherein the peer-to-peer module is configured to provide at least the measured quantity parameter to the decentralized register, - wherein the meter is associated with an entity, and - the peer-to-peer module is configured to (perform the abstract idea).	
An intelligent meter of a supply system is not a specific machine, because there are many types of meters and they cover a broad category of machines.  The use of a measuring module is also non-specific because any kind of meter would require some form of measuring device to measure some quantity parameter, even with the limitations on the supply medium, the measuring module can clearly encompass a variety of different measurement devices that at best limit the meter to a field of use.  The measuring module is simply a tool of extra-solution data gathering.  The peer-to-peer module cannot be considered a practical application of itself because it does not represent a specific machine or transformation, but merely refers to a device or software for communicating the gathered data throughout the system.  Mere communication of data in and of itself is not a practical application.  The decentralized register is not claimed as part of the meter itself.  Nevertheless, it only limits the claim to the field of distributed computing.  Finally, association of the meter with an entity does not indicate a practical application because “entity” is non-specific and does not even dictate a field of use.  Rather, any meter or measuring device will necessarily be associated with something that can be called an entity, because there is necessarily some object associated with the measurement.

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the meter, measuring module, peer-to-peer module and entity are all recited at a high level of generality consistent with known technology.  As indicated above, the measuring module is a generic tool of insignificant extra-solution data gathering that would necessarily be present in some form in any metering device.  Similarly, any meter would be associated with something that can be called an “entity” because the meter necessarily measuring some quantity in some environment.  As explained above, the limitations on supply medium and decentralized register are field of use limitations, which are not sufficient to add significantly more  Furthermore, all of the additional limitations are conventional, consistent with the teachings of Orsini et al. (US PGPub 20170103468 ), Dimitriou et al. (“Privacy-Friendly Taking and Trading of Energy in Smart Grids” – cited in IDS), Siemens (DE 102010026174A1 – cited in IDS), Kong (US PGPub 20140351010), and the prior art of record.  Therefore, the claimed invention does not amount to significantly more than an abstract idea.
Claim 2 is directed to a tamper-proof housing into which the measuring module and peer-to-peer module are integrated.  Tamper-proof housing for meters are well-known in the art, such as of Erickson (US Pat 4413306), Wenger et al. (US PGPub 20140225742), Schultz, JR. (US PGPub 20120000568), Phatak (US PGPub 20100306533), Kennedy (US Pat 4589693), and Sutherland (US Pat 4520423).  Therefore, the claim does not amount to significantly more than an abstract idea.
Claim 3 is directed to the type of measuring module, which are generic well-known types of meters, consistent with Orsini, Siemens, Kong, and the prior art of record.  Therefore, the claim does not amount to significantly more than an abstract idea.
Claims 4, 6, 7, and 12 are directed to details of types of communication both over the network and between modules.  The types of communication are generic, in some cases (i.e. wired or wireless connection) referring to one or both of only two widely known readily available options, and are consistent with the art of record including Siemens and Kong.  Therefore, the claims do not amount to significantly more than an abstract idea.
Claim 13 is directed to a supply system incorporating the meter of claim 1.  The meter of claim 1 does not amount to significantly more than an abstract idea, as argued above.  Additionally, monitoring the correctness of the provided quantity parameter can be considered abstract, because it may amount to a mental step such as a comparison of data.
The additional elements of a peer-to-peer network is also addressed above with respect to claim 1 and does not amount to a practical application or to significantly more than the abstract idea, because it is simply a non-specific means for communicating data and well-known in the art of utility metering consistent with Orsini, Siemens, Kong, and the prior art of record.  Finally, a supply channel for transporting the supply medium would necessarily exist in any system that meters a supply medium.  Thus, it does not indicate a specific machine or transformation or any practical application of the abstract 
Claims 8-11 are directed to further details of generating the transaction agreement, which is abstract, as indicated above with respect to claim 1.  Therefore, the claims do not amount to significantly more than an abstract idea.
Claims 15-16 are drawn to details of encryption and security through use of decentralized data storage.  Such details are known in the art, as can be seen from Orsini, Kong, Ransom (US PGPub 20050144437), Dimitriou et al. (“Privacy-Friendly Taking and Trading of Energy in Smart Grids” – cited in IDS), Feeney (US PGPub 20160098723), and Meadows (US PGPub 20150278820). and, thus do not amount to significantly more than an abstract idea.
Claim 17 is directed to a further meter communicating via wired or wireless connection.  This encompasses every kind of connection and is consistent with Kong and Siemens, as indicated above with respect to claim 12.
Claim 18 recites
	A method for operating an intelligent supply system meter for a supply system, wherein the meter comprises at least one measuring module and at least one peer-to-peer module, the method comprising: - measuring at least one quantity parameter of a supply medium by the measuring module, wherein the meter is connected to a supply channel for the supply medium in order to measure the at least one quantity parameter of the supply medium, - wherein the supply medium is electrical current or electrical power, water, gaseous media, heat or coldness - transmitting the at least one quantity parameter from the measuring module to the peer-to-peer module via a communication generating at least one request message and/or at least one acceptance message by the peer-to-peer module based on a supply medium plan created for said entity associated with the peer-to-peer module to cause the generation of a supply medium transaction agreement; wherein, during performance of the method, the meter does not communicate with a central server.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims is considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, 
The abstract limitation of claim 18 is substantially the same as the abstract limitation of claim 1, and is deemed to be directed to an abstract method or organizing human activity and/or a mental process for the same reasons provided above with respect to claim 1.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: operating an intelligent supply system meter for a supply system, wherein the meter comprises at least one measuring module and at least one peer-to-peer module, the method comprising: - measuring at least one quantity parameter of a supply medium by the measuring module, wherein the meter is connected to a supply channel for the supply medium in order to measure the at least one quantity parameter of the supply medium, - wherein the supply medium is electrical current or electrical power, water, gaseous media, heat or coldness - transmitting the at least one quantity parameter from the measuring module to the peer-to-peer module via a communication connection arranged between the measuring module and the peer-to-peer module, - providing at least the measured quantity parameter to a decentralized register of a peer-to-peer network by the peer-to-peer module wherein the decentralized register is readable by every participant of the peer-to-peer network, - wherein the meter is associated with an entity, and wherein, during performance of the method, the meter does not communicate with a central server.
The measuring, transmission, and providing steps are steps of insignificant extra-solution data gathering, as indicated above with respect to claim 1.  Furthermore, the meter, measuring module, peer-to-peer module, and entity do not constitute a practical application, because they do not define a specific machine or transformation, as indicated above with respect to claim 1.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the meter, measuring module, peer-to-peer module and entity are all recited at a high level of generality consistent with known technology, as are the measuring, transmission, and providing steps.  As indicated above, the measuring module is a generic tool of insignificant extra-solution data gathering that would necessarily be present in some form in any metering device.  Similarly, any meter would be associated with something that can be called an “entity” because the meter necessarily measuring some quantity in some environment.  The supply medium and decentralized register amount to no more than field of use limitations.  Furthermore, all of the additional limitations are conventional, consistent 
Claim 20 recites the same abstract idea as claim 1 and is substantially identical to claim 1.  Therefore, claim 20 is directed to an abstract idea without significantly more for the same reasons as claim 1.
Claim 21 is directed to details of how the supply medium plan is created.  As indicated above the supply medium plan is part of a process of organizing human activity and one that can be determined by mental activity.  Therefore, simply stipulating a type of data on which the plan is “based” does not transform the abstract limitation into something more than an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orsini et al. (US PGPub 20170103468) in view of Wright et al. (“Decentralized Blockchain Technology and the Rise of Lex Cryptographia”)

Regarding claim 1, Orsini discloses an intelligent supply system meter (smart grid technology … metering, [0004]; Provisional, [003]) for a supply system (distributed electric power system, [0002]; Provisional, [001]), comprising: 
- at least one measuring module (116, Fig. 1 and [0030]; Tag-connected devices … measure … power, [0034]; Provisional, [0024]) configured to measure at least one quantity parameter of a supply medium flowing through a supply channel, wherein the meter is connected to the supply channel (TAG elements … connect to a utility grid, [0021]; Provisional, [011]) in order to measure the at least one quantity parameter of the supply medium (energy is measured and assigned a token value by a TAG element, [0022]; Provisional, [012]); 
- wherein the supply medium is electrical current or electrical power (electric power grid, [0005]; Provisional, [004]), water, gaseous media, heat, or coldness;
 - wherein the meter comprises at least one peer-to-peer module (TAG element, [0019]; each element can communicate and transact autonomously with one another, [0046]; Provisional, [010], [035]) configured to communicate with a decentralized register (decentralized, distributed electric power grid network, [0005]; blockchain ledger, [0019]; Provisional [004], [010]) of a peer-to- peer network (TAG network, [0019]; Provisional, [010]), wherein the decentralized register is readable by every participant of the peer-to-peer network (recorded in the memory of devices that comprise the network, [0019]; shared public ledger [0030]; Provisional, [010], [020]).  For the sake of clarity it is noted that the TAG elements appear to have both the measuring and communicating capabilities of the claimed invention and, thus, the measuring module is deemed to correspond to measuring components of a TAG element, while the peer-to-peer module corresponds to the communication components.  This interpretation is understood to be consistent with the instant application in which measuring module 209 and peer-to-peer module 220 are in the same housing 205 (Fig. 2).
- wherein the measuring module is configured to provide the measured quantity parameter of the supply medium to the peer-to-peer module via a communication connection arranged between the measuring module and the peer-to-peer module (TAG element uses this token information to create a self-executing smart contract that is deployed to the TAG network, [0023]; Provisional, [013]), 
- wherein the peer-to-peer module is configured to provide at least the measured quantity parameter to the decentralized register (transact any type of value from one peer to another peer on a utility grid, [0019]; energy is measured and assigned a token value … quantity of energy, [0022]; transaction can be recorded to the blockchain ledger and value can be exchanged via the token between the TAG elements that have transacted, [0025]; Provisional, [010], [012], [015]), 
- wherein the meter is associated with an entity (e.g., photovoltaic panel, [0022]; various entities depicted in Fig. 1; Provisional, [012] and Fig. 1), and 
- the peer-to-peer module is configured to generate at least one request message (smart grid contract 404 request for and received necessary settlement criteria from any number of elements involved, [0058] and Fig. 3; Provisional, [037] and Fig. 3) and/or at least one acceptance message (outputs fulfillment info, [0061] and Fig. 3; Provisional, [037] and Fig. 3) based on a supply medium plan (smart contract … requirements, [0023]; Provisional, [013]) created for said entity associated with the peer-Smart Grid Contract, [0020]; Provisional, [011]).
Orsini does not explicitly teach that the meter does not communicate with a central server.  However, while Orsini does make general reference to servers in Orsini ([0101], [0102], [0106], [0118], and [0119]; Provisional, [041], [042], [046], [058], and [059]), there is no indication that any of these servers are “central servers” in communication with the meter or even that they would be required for implementation of Orsini.  On the other hand, Orsini is explicitly directed to a network using blockchain technology ([0019]; Provisional, [010]).  It is well-known that one of the advantages of blockchain is that it obviates the need for a central server.  For example, Wright teaches that one of the earliest applications of blockchain technology is Bitcoin, which is “completely decentralized, with no central server” (pg. 9, first paragraph).  Thus, a person of ordinary skill, absent a teaching to the contrary, would expect devices on a blockchain network, such as that of Orsini, to operate without communicating to a central server.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Orsini such that the meter does not communicate with a central server.  One would have expected the meter of Orsini to operate without connection to a central server, because blockchain is known to obviate the need for such a server and avoiding communication with a central server will allow the meter to rely on “crypto proof” rather than depending on reliability of single server.
Regarding claim 3, the combination of Orsini and Wright makes obvious the meter according to claim 1, wherein the at least one measuring module is selected from the group of electrical measuring module (photovoltaic …. energy is measured, [0022]; Provisional, [012]), a fluid measuring module or a heat measuring module.
Regarding claim 4, the combination of Orsini and Wright makes obvious the meter according to claim 1. The combination does not necessarily teach that the communication connection between the measuring module and the peer-to- peer module is a wired communication connection, and/or the communication connection between the measuring module and the peer-to- peer module is a unidirectional communication connection from the measuring module to the peer-to-peer module.
However, in regard to the connection being a wired communication connection, the connection must either be wired or wireless, so a wired connection would at least have being obvious to try under KSR Rationale E (see MPEP 2143) as one of a finite number of readily identifiable predictable solutions, with a reasonable expectation of success.  Furthermore, the Examiner has interpreted the peer-to-peer module as the portion of the meter that communicated with the peer-to-peer network of Orsini.  For this reason, any component with which the measuring module communicates wirelessly might reasonably conceived of as a separate node and whichever component (e.g. antenna, etc.) allows wireless communication would be deemed the peer-to-peer module.  Thus, for any conceivable arrangement, it may reasonably be deemed inherent that the communication connection between the measuring module and peer-to-peer module is wireless.  


Regarding claim 5, the combination of Orsini and Wright makes obvious the meter according to claim 1, wherein
- the meter is associated with a first entity (e.g., photovoltaic panel, [0022]; various entities depicted in Fig. 1; Provisional, [012] and Fig. 1), and 
- the peer-to-peer network is configured to cause a generation of a supply medium transaction agreement (Smart Grid Contract, [0020], Provisional, [011]) about the exchange of a supply medium between the first entity and a further entity by the peer-to-peer application (TAG element uses this token information to create a self-executing smart contract that is deployed to the TAG network, [0023]; smart contract can find an ultimate buyer or peer to sell the value represented in the token, [0024]; transaction can be recorded to the blockchain ledger and value can be exchanged via the token between the TAG elements that have transacted, [0025]; Provisional, [013]-[015]).
Regarding claim 6, the combination of Orsini and Wright makes obvious the meter according to claim 1, wherein 
- the peer-to-peer network is formed by a plurality of computer nodes (control system is made up of nodes … which create a network, [0019]; distributed network of computing devices, [0027], Provisional, [010], [017]). 
The combination does not necessarily teach that the peer-to-peer module is only configured to communicate with the plurality of computer nodes.  In the first place, Examiner notes that, because claim 1 requires that the measuring module communicates with the peer-to-peer module, the limitation is understood to mean that the peer-to-peer module only transmits data to other nodes and may receive data from elsewhere.  While Orsini does not explicitly teach that the peer-to-peer modules only communicate with the plurality of nodes, the network (100, Fig. 1; Provisional, Fig. 1) is depicted with only communication among nodes of the network.  It would have been obvious to a person of ordinary skill that the invention of Orsini could be implemented with peer-to-peer modules solely communicating with nodes of the network, consistent with the depiction of Fig. 1.  Such implementation would have been obvious to choose where no competing needs of users necessitate communication with elements other than nodes of the network.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the peer-to-peer module is only configured to communicate with the plurality of computer nodes.  Communicating solely with the plurality of nodes would have been obvious because no other communication would be necessary to implement Orsini and, 
Regarding claim 7, the combination of Orsini and Wright makes obvious the meter according to claim 1, wherein 
- the peer-to-peer network is formed by a plurality of computer nodes (control system is made up of nodes … which create a network, [0019]; distributed network of computing devices, [0027], Provisional, [010], [017]), and 
- the peer-to-peer module is one of the computer nodes (nodes (called TAG elements) which create a network (called a TAG network), [0019]; Provisional, [010]).  As previously explained, the peer-to-peer module corresponds to a TAG element, or at least the communicating components of the TAG element, so it may be considered a node of the network.
Regarding claim 8, the combination of Orsini and Wright makes obvious the meter according to claim 1, wherein 
- a request message comprises a supply medium quantity parameter (energy, Fig. 3; Provisional, Fig. 3), time period (requirements for the time, [0023] and Fig. 3; Provisional, [013] and Fig. 3) and/or at least one transaction criterion (requirements for the … location, client type, sale price … requirement of successfully transacting, [0023]; Provisional, [013]), and/or 
- an acceptance message comprises a supply medium quantity parameter, time period, and/or at least one transaction criterion (fulfillment info that dictates whether and how services and products are to be enabled or delivered and how token values shall be exchanged, [0062]; Provisional, [037]).
Regarding claims 9, 10, and 11, the combination of Orsini and Wright makes obvious the meter according to claims 5, 6, and 7, respectively, wherein the peer-to-peer module is configured to cause a generation of a transaction criterion transaction based on a transaction criterion (requirements for the time, location client type, sale price … requirement of successfully transacting, [0023]; Provisional, [013]) specified in the supply medium transaction agreement and the measured quantity parameter (energy is measured and assigned a token value, [0022]; uses this token information to create a self-executing, smart contract, [0023]; sell the value represented in the token, [0024]; Provisional, [012]-[014]).
Regarding claim 12, the combination of Orsini and Wright makes obvious the meter according to claim 1.  The combination does not necessarily teach that the peer-to-peer module is further configured to communicate with at least one further meter via a wired connection or wireless connection.
However, Orsini teaches that each node of the network is configured to communicate with every other node ([0048]; Provisional, [0035]).  Therefore, provided there are meters at more than one node of the network, the peer-to-peer module would necessarily be configured to communicate with one further meter.  Furthermore, “wired or wireless” encompasses all possible communication connections, so the connection would necessarily be one or the other.  Orsini also teaches that the TAGe devices may be computing devices communicating with a device that monitors or measures energy or power ([0031], [0034]; Provisional, [021], [024]).  A person of ordinary skill would readily understand that more than one device in the network could be such a meter 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the peer-to-peer module is further configured to communicate with at least one further meter via a wired connection or wireless connection.  Communication with a further meter would naturally result from including multiple meters throughout the network, which would be obvious for the advantage of monitoring energy used or generated by multiple parties to facilitate exchange of token values.

Regarding claim 13, the combination of Orsini and Wright makes obvious a supply system (distributed electric power system, [0002]; Provisional, [001]), comprising: 
- at least one intelligent supply system meter according to claim 1 (smart grid technology … metering, [0004]; Provisional, [003] see rejection of claim 1), 
- at least one supply channel (utility grid, [0021]; Provisional, [011]) configured to transport at least one supply medium, wherein the meter is connected to the supply channel (TAG elements … connect to a utility grid, [0021]; Provisional, [011]) in order to measure the at least one quantity parameter of the supply medium (energy is measured and assigned a token value by a TAG element, [0022]; Provisional, [012]), 
- at least one peer-to-peer network (TAG network, [0019]; Provisional, [010]) configured to provide a decentralized register (decentralized, distributed electric power grid network, [0005]; blockchain ledger, [0019]; Provisional, [004], [010]), and 
act of validating a current state of a public ledger, [0006]; TAGE can process and validate transactions … achieve consensus on changes in the network, [0030]; Provisional, [020], [037]).  The quantity parameter is represented as a token value to be exchanged, so validating the current state and changes in the network is monitoring the correctness of the quantity parameter.
Regarding claim 15, the combination of Orsini and Wright makes obvious the supply system according to claim 13, wherein the decentralized register comprises encryption means (TAGe has the ability to relay encrypted data transactions, [0034]; Provisional, [024]), and/or signature means and/or verification means (validate transactions, [0030]; Provisional, [020]), wherein at least one of the encryption means and/or signature means and/or verification means is configured to store at least the provided quantity parameter (Encrypted data transactions are carried on the peer-to-peer TAG network and stored non-repudiably in the blockchain, [0034]; Provisional, [0024]).  The quantity parameter is among the data transactions of the network, so it can be considered stored by the encryption means.
Regarding claim 16, the combination of Orsini and Wright makes obvious the supply system according to claim 13, wherein the decentralized register is a blockchain ([0019]; Provisional, [010]) or decentral ledger comprising at least two blocks coupled to each other (Blockchain, or Public Ledger … contains discrete “blocks” of information, [0051]; essential information can include … reference to the previous block, [0052]; Provisional, [036]).
Regarding claim 17, the combination of Orsini and Wright makes obvious the supply system according to claim 13.
The combination does not necessarily teach that the supply system comprises a further meter having at least one communication module configured to communicate with the peer-to-peer module via a wired connection or wireless connection.  However, Orsini teaches that each node of the network is configured to communicate with every other node ([0048]; Provisional, [0035]).  Therefore, provided there are meters at more than one node of the network, t further meter would necessarily have a communication module configured to communicate with the peer-to-peer module.  Furthermore, “wired or wireless” encompasses all possible communication connections, so the connection would necessarily be one or the other.  Orsini also teaches that the TAGe devices may be computing devices communicating with a device that monitors or measures energy or power ([0031], [0034]; Provisional, [021], [024]).  A person of ordinary skill would readily understand that more than one device in the network could be such a meter device, particularly because the network is intended for monitoring various assets across a utility grid.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the supply system comprises a further meter having at least one communication module configured to communicate with the peer-to-peer module via a wired connection or wireless connection.  Communication between a further meter and a peer-to-peer module would naturally result from including multiple meters throughout the network, 
Regarding claim 18, Orsini teaches a method for operating an intelligent supply system meter (smart grid technology … metering, [0004]; Provisional, [003]) for a supply system (distributed electric power system, [0002]; Provisional, [001]), wherein the meter comprises at least one measuring module  (116, Fig. 1 and [0030]; Tag-connected devices … measure … power, [0034]; Provisional, [0024]) and at least one peer-to-peer module (TAG element, [0019]; each element can communicate and transact autonomously with one another, [0046]; Provisional, [010], [035]), the method comprising: 
- measuring at least one quantity parameter of a supply medium by the measuring module (energy is measured and assigned a token value by a TAG element, [0022]; Provisional, [012]), wherein the meter is connected to a supply channel for the supply medium (TAG elements … connect to a utility grid, [0021]; Provisional [011]) in order to measure the at least one quantity parameter of the supply medium, 
- wherein the supply medium is electrical current or electrical power (electric power grid, [0005]; Provisional, [004]), water, gaseous media, heat, or coldness; -
 transmitting the at least one quantity parameter from the measuring module to the peer-to-peer module via a communication connection arranged between the measuring module and the peer-to-peer module (TAG element uses this token information to create a self-executing smart contract that is deployed to the TAG network, [0023]; Provisional, [013]), 
transact any type of value from one peer to another peer on a utility grid, [0019]; energy is measured and assigned a token value … quantity of energy, [0022]; transaction can be recorded to the blockchain ledger and value can be exchanged via the token between the TAG elements that have transacted, [0025]; Provisional, [010], [012], [015]) to a decentralized register (decentralized, distributed electric power grid network, [0005]; blockchain ledger, [0019]; Provisional, [010]) of a peer-to-peer network (TAG network, [0019]; Provisional, [010]) by the peer-to-peer module wherein the decentralized register is readable by every participant of the peer-to-peer network (recorded in the memory of devices that comprise the network, [0019]; shared public ledger [0030]; Provisional, [010], [020]), 
- wherein the meter is associated with an entity (e.g., photovoltaic panel, [0022]; various entities depicted in Fig. 1; Provisional, [012] and Fig. 1), and 
- generating at least one request message  (smart grid contract 404 request for and received necessary settlement criteria from any number of elements involved, [0058] and Fig. 3; Provisional, [037] and Fig. 3) and/or at least one acceptance message (outputs fulfillment info, [0061] and Fig. 3; Provisional, [037] and Fig. 3)) by the peer-to-peer module based on a supply medium plan (smart contract … requirements, [0023]; Provisional, [013]) created for said entity associated with the peer-to-peer module to cause the generation of a supply medium transaction agreement (Smart Grid Contract, [0020]; Provisional, [011]).
Orsini does not necessarily teach that, during performance of the method, the meter does not communicate with a central server.  However, while Orsini does make 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Orsini such t that, during performance of the method, the meter does not communicate with a central server.  One would have expected the meter of Orsini to operate without communicating with a central server, because blockchain is known to obviate the need for such a server and avoiding communication with a central server will allow the meter to rely on “crypto proof” rather than depending on reliability of single server.
Regarding claim 19, Orsini discloses an intelligent supply system meter (smart grid technology … metering, [0004]; Provisional, [003]) for a supply system (distributed electric power system, [0002]; Provisional, [001]), comprising: 
- at least one measuring module (116, Fig. 1 and [0030]; Tag-connected devices … measure … power, [0034]; Provisional, [0024]) configured to measure at least one TAG elements … connect to a utility grid, [0021]; Provisional, [011]) in order to measure the at least one quantity parameter of the supply medium (energy is measured and assigned a token value by a TAG element, [0022]; Provisional, [012]); 
- wherein the supply medium is electrical current or electrical power (electric power grid, [0005], Provisional, [004]), water, gaseous media, heat, or coldness;
 - wherein the meter comprises at least one peer-to-peer module (TAG element, [0019]; each element can communicate and transact autonomously with one another, [0046]; Provisional, [010], [035]) configured to communicate with a decentralized register (decentralized, distributed electric power grid network, [0005]; blockchain ledger, [0019]; Provisional [004], [010]) of a peer-to- peer network (TAG network, [0019]; Provisional, [010]), wherein the decentralized register is readable by every participant of the peer-to-peer network (recorded in the memory of devices that comprise the network, [0019]; shared public ledger [0030]; Provisional, [010], [020]).  For the sake of clarity it is noted that the TAG elements appear to have both the measuring and communicating capabilities of the claimed invention and, thus, the measuring module is deemed to correspond to measuring components of a TAG element, while the peer-to-peer module corresponds to the communication components.  This interpretation is understood to be consistent with the instant application in which measuring module 209 and peer-to-peer module 220 are in the same housing 205 (Fig. 2).
TAG element uses this token information to create a self-executing smart contract that is deployed to the TAG network, [0023]; Provisional, [013]), 
- wherein the peer-to-peer module is configured to provide at least the measured quantity parameter to the decentralized register (transact any type of value from one peer to another peer on a utility grid, [0019]; energy is measured and assigned a token value … quantity of energy, [0022]; transaction can be recorded to the blockchain ledger and value can be exchanged via the token between the TAG elements that have transacted, [0025]; Provisional, [010], [012], [015]), 
- wherein the meter is associated with an entity (e.g., photovoltaic panel, [0022]; various entities depicted in Fig. 1; Provisional, [012] and Fig. 1).
Orsini does not explicitly teach that and the meter does not communicate with a central server.  However, while Orsini does make general reference to servers in Orsini ([0101], [0102], [0106], [0118], and [0119]; Provisional, [041], [042], [046], [058], and [059]), there is no indication that any of these servers are “central servers” in communication with the meter or even that they would be required for implementation of Orsini.  On the other hand, Orsini is explicitly directed to a network using blockchain technology ([0019]; Provisional, [010]).  It is well-known that one of the advantages of blockchain is that it obviates the need for a central server.  For example, Wright teaches that one of the earliest applications of blockchain technology is Bitcoin, which is “completely decentralized, with no central server” (pg. 9, first paragraph).  Thus, a 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Orsini such that the meter does not communicate with a central server.  One would have expected the meter of Orsini to operate without connection to a central server, because blockchain is known to obviate the need for such a server and avoiding communication with a central server will allow the meter to rely on “crypto proof” rather than depending on reliability of single server.
Regarding claim 20, the combination of Orsini and Wright makes obvious the intelligent supply system meter for a supply system according to claim 19, wherein the peer-to-peer module is configured to generate at least one request message (smart grid contract 404 request for and received necessary settlement criteria from any number of elements involved, [0058] and Fig. 3; Provisional, [037] and Fig. 3) and/or at least one acceptance message (outputs fulfillment info, [0061] and Fig. 3; Provisional, [037] and Fig. 3) based on a supply medium plan (smart contract … requirements, [0023]; Provisional, [013]) created for said entity associated with the peer-to-peer module to cause the generation of a supply medium transaction agreement (Smart Grid Contract, [0020]; Provisional, [011]).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of Wright as applied to claim 1 above, and further in view of Erickson (US Pat 4413306).

Regarding claim 2, the combination of Orsini and Wright makes obvious the meter according to claim 1, The combination does not necessarily teach that the meter comprises a tamper-proof housing, and the measuring module and the peer-to-peer module are integrated in the housing.
However, tamper-proof housings are well-known in the art of utility metering. For example, Erickson discloses a tamperproof housing assembly for watt-meters (col. 1, lines 14-18). Furthermore, in regard to integrating both the measuring module and the peer-to-peer module into the housing, this would obviously allow the function of both modules to be free from outside manipulation.  Additionally, in accordance with In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), merely making components integral has been considered to be “a matter of obvious engineering choice.”
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention to modify the combination such that the meter comprises a tamper-proof housing, and the measuring module and the peer-to-peer module are integrated in the housing. A tamper-proof housing into which both the measuring module and peer-to-peer module are integrated would provide the benefit of preventing theft of electricity.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of Wright as applied to claim 20 above, and further in view of Rouse et al. (US PGPub 20140222225).

Regarding claim 21, the combination of Orsini and Wright makes obvious the intelligent supply system meter for a supply system according to claim 20, wherein the supply medium transaction agreement is generated by the peer-to-peer network through the decentralized register (Smart grid contracts can live and self execute on the network, and are independent of individual nodes of the network, [0020]; Provisional, [011]).
The combination does not necessarily teach that the supply medium plan is created by the peer-to-peer module based at least on historical consumption of the supply medium by the entity as measured by the measuring module.
Rouse teaches that a supply medium plan (power purchase contract terms, claim 5) is created based on at least historical consumption of the supply medium (historical power usage, claim 5).  The plan is created by the peer-to-peer module in Orsini and the supply medium is measured by the measuring module, so applying the teaching of Rouse in the context of Orsini would meet the limitation.  The benefit of basing the supply plan on historical consumption is that the individual purchasing power will likely receive an amount that meets their needs.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the supply medium plan is created by the peer-to-peer module based at least on .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862